Exhibit 10.1




H&R BLOCK, INC. EXECUTIVE SEVERANCE PLAN
(Amended and Restated effective November 7, 2019)
The H&R Block, Inc. Executive Severance Plan was adopted by H&R Block, Inc., a
Missouri corporation (“HRB”) effective as of May 12, 2009. This amendment and
restatement is effective November 7, 2019 (as so amended and restated, the
“Plan”).
Section 1. Purpose.
The Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its shareholders. This Plan provides severance pay to compensate
management for the involuntary loss of employment and a period of readjustment.
The Company also recognizes that a Change in Control of HRB may arise in the
future and that such event may result in the departure or distraction of
management to the detriment of the Company and its shareholders. Accordingly,
the Board has determined it is in the best interests of the Company and its
shareholders to secure the continued services and dedication of such management
in the event of any threat or occurrence of a Change in Control of HRB by
providing such management the benefits set forth in this Plan.
This Plan supersedes all prior agreements, arrangements or plans of the Company
related to separation pay in the event of a Qualifying Termination or Change in
Control Termination, except as provided in the following sentence.
Notwithstanding the foregoing, nothing under this Plan supersedes or replaces
(a) any rights granted to a Participant under the H&R Block, Inc. 2013 Long Term
Incentive Plan, the H&R Block 2018 Long Term Incentive Plan, or any successor
plan, for grants on or after March 5, 2013, or (b) any previously granted rights
to non-exempt nonqualified deferred compensation subject to Section 409A (as
defined in Section 11 of this Plan), unless the rights under this Plan are
exempt from Section 409A or this Plan’s payment provisions satisfy the
subsequent deferral rules promulgated pursuant to Section 409A. Any benefits
conferred under this Plan will be provided to Participants in lieu of benefits
under any other severance plan. For the avoidance of doubt, this amendment and
restatement is not intended, and shall not be interpreted to, modify any written
binding contract existing on November 2, 2017 and relating to the Company's
payment of compensation to the extent such modification would result in a loss
of deductibility under Code Section 162(m).
Section 2. Definitions.


For purposes of this Plan, the following terms shall have the meanings specified
below unless the context clearly requires otherwise:


(a)
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
Regulation 12B under the Securities Exchange Act of 1934, as amended.



(b)
“Base Compensation” means a Participant’s annual base salary plus Participant’s
annual target short-term incentive opportunity.



(c)
“Board” means the Board of Directors of HRB.





1

--------------------------------------------------------------------------------




(d)
“Cause” means any of the following unless, if capable of cure, such events are
fully corrected in all material respects by Participant within ten (10) days
after the Company provides notice of the occurrence of such event:



(i)
A Participant’s misconduct that materially interferes with or materially
prejudices the proper conduct of the business of the Company;



(ii)
A Participant’s commission of an act materially and demonstrably detrimental to
the good will of the Company;



(iii)
A Participant’s commission of any act of dishonesty or breach of trust resulting
or intending to result in material personal gain or enrichment of the
Participant at the expense of the Company;



(iv)
A Participant’s violation of any non-competition, non-solicitation,
confidentiality or similar restrictive covenant under any employment-related
agreement, plan or policy with respect to which the Participant is a party or is
bound; or



(v)
A Participant’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving an act of moral turpitude or a felony.



If the Company does not give the Participant a termination notice within sixty
(60) days after the Board or the Chairman of the Board has knowledge that an
event constituting Cause has occurred, the event will no longer constitute
Cause. The Company may place a Participant on unpaid leave for up to 30
consecutive days while it is determining whether there is a basis to terminate
the Participant’s employment for Cause. Such unpaid leave will not constitute
Good Reason.


For purposes of this definition, any act or omission by the Participant based on
authority given pursuant to a resolution duly adopted by the Board will be
deemed made in good faith and in the best interests of the Company.


(e)
“Change in Control” means the occurrence of one or more of the following events:



(i)
Any one person, or more than one person acting as a group, acquires ownership of
stock of HRB that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of HRB. If any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of HRB, the acquisition of additional stock by the
same person or persons shall not be considered to cause a Change in Control. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which HRB acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this Section 2(e)(i).



(ii)
Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of HRB stock acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of HRB possessing 35 percent or more of
the total voting power of the stock of HRB. If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of Treasury Regulation §1.409A-3(i)(5)(vi), the acquisition
of additional control of the corporation by the same person or persons is not
considered to cause a change in



2

--------------------------------------------------------------------------------




the effective control of the corporation. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which HRB acquires its stock in exchange for property will not be
treated as an acquisition of stock for purposes of this Section 2(e)(ii), but
will be treated as an acquisition of stock for purposes of Section 2(e)(i).


(iii)
A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by two-thirds (2/3) of
the members of the Board before the date of such appointment or election.



(iv)
Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of HRB assets acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from HRB that have a total gross fair market value
equal to or more than 50 percent of the total gross fair market value of all of
the assets of HRB immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of HRB, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, there is
no Change in Control event under this Section 2(e)(iv) when there is a transfer
to an entity that is controlled by the shareholders of HRB immediately after the
transfer. A transfer of assets by HRB is not treated as a change in the
ownership of such assets if the assets are transferred to: (a) a shareholder of
HRB (immediately before the asset transfer) in exchange for or with respect to
its stock; (b) an entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by HRB; (c) a person, or more than
one person acting as a group, that owns, directly or indirectly, 50 percent or
more of the total value or voting power of all the outstanding stock of HRB; or
(d) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in (c) above.



For purposes of this section, persons will be considered to be acting as a group
in accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended, and Section 409A of the Code.


(f)
“Change in Control Termination” means a Participant’s Qualifying Termination or
Good Reason Termination, in either event within seventy-five (75) days
immediately preceding or within eighteen (18) months immediately following a
Change in Control.



(g)
“COBRA Subsidy” means an amount equal to the Participant’s monthly
post-employment premium for health and welfare benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) less the amount paid from
time to time by active employees for similar coverage. To be eligible for the
COBRA Subsidy, the Participant must be enrolled in the Participating Employer’s
health and welfare plans on the date of Separation from Service.



(h)
“Code” means the Internal Revenue Code of 1986, as amended.



(i)
“Company” means HRB and its Affiliates.



(j)
“Comparable Position” means a position where:



(i)
the primary work location is within 50 miles of the Participant’s primary work
location prior to the Qualifying Termination; and





3

--------------------------------------------------------------------------------




(ii)
the Base Compensation is not more than 10% below the Participant’s compensation
rate at the time of the Qualifying Termination.



(k)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



(l)
“Good Reason Termination” means a Separation from Service:



(i)
which is initiated by the Participant within seventy-five (75) days immediately
preceding or within eighteen (18) months immediately following a Change in
Control on account of one or more of the following conditions occurring within
that same time frame:



(A)    A material diminution in the Participant’s Base Compensation;


(B)    A material diminution in the Participant’s authority, duties, or
responsibilities;


(C)    A material change in the geographic location at which the Participant
must perform the services; or


(D)    Any other action or inaction that constitutes a material breach by the
Company of any written employment-related agreement between the Participant and
the Company;


(ii)
for which the Participant does not consent to the condition referenced in (i)
above; and



(iii)
for which the Company does not substantially remedy the condition (as described
in this section).



A Participant must provide notice to the Company of the existence of any of the
foregoing conditions within thirty (30) days of the later of (x) initial
existence of the condition for which Participant will terminate employment and
(y) the date the Change in Control occurs; provided, however, that any notice
relating to a condition that initially occurs before such Change in Control must
be provided no later than ninety (90) days following the initial existence of
the condition (it being understood that for purposes of both clauses (x) and (y)
above, the relevant time period commences as of the date Participant knows or
should reasonably have known of the existence of such condition). Participant
must remain employed with the Company for at least thirty (30) days after
providing such notice. During the thirty (30) days following receipt of the
notice, the Company may substantially remedy the event, occurrence or condition
for which notice was given, in which case a Good Reason Termination will not
occur as a result of the condition and the Company will not be required to pay
the amount.


(m)
“HRB” means H&R Block, Inc., a Missouri corporation.



(n)
“Initial Effective Date” means May 12, 2009.



(o)
“Monthly Compensation” means a Participant’s highest annual base salary as of
the Change in Control or during the twelve (12) month period immediately
preceding his or her Termination Date divided by twelve (12). For the avoidance
of doubt “annual base salary” does not include bonuses, incentive compensation,
or compensation received pursuant to any equity award.



(p)
“Participant” means an associate of the Company whose participation in the Plan
is approved by the Compensation Committee of the Board (or other committee
appointed by the Board to administer the Plan pursuant to Section 18).





4

--------------------------------------------------------------------------------




(q)
“Payment Deadline” means the date which is sixty (60) days after the Termination
Date.



(r)
“Plan” means this H&R Block, Inc. Executive Severance Plan, as amended from time
to time. This document serves as both the legal plan document and summary plan
description.



(s)
“Plan Administrator” and “Plan Sponsor” means H&R Block Management, LLC. The
address and telephone number of H&R Block Management, LLC is One H&R Block Way,
Kansas City, Missouri 64105, (816) 854-3000.



(t)
“Qualifying Termination” means the involuntary Separation from Service by the
Company under circumstances not constituting Cause but does not include:



(i)
the elimination of the Participant’s position where the Participant was offered
a Comparable Position with the Company or with a party that acquires any asset
from the Company (or a subsidiary or an affiliate of such a party),



(ii)
the redefinition of a Participant’s position to a lower compensation rate or
grade; or



(iii)
the Participant’s Separation from Service due to death or disability.



(u)
“Release Agreement” means the release agreement, substantially in the form set
forth as Exhibit A to this Plan, which a Participant shall be required to
execute as a condition to receiving payments and benefits under this Plan.



(v)
“Separation from Service” means the date that a Participant separates from
service within the meaning of Section 409A of the Code and Treasury Regulation
§1.409A-1(h).



(w)
“Termination Date” means the effective date of a Participant’s Separation from
Service.



(x)
    “Year(s) of Service” means each period of twelve (12) consecutive months of
employment measured from the Participant’s employment commencement date. In
determining a Participant’s Years of Service, the Participant will be credited
with a partial Year of Service for his or her final period of employment
commencing on his or her most recent employment anniversary date equal to a
fraction calculated in accordance with the following formula:



(Number of days since most recent employment anniversary date ÷ 365)


Notwithstanding the foregoing, in no event will a Participant be credited with
less than twelve (12) Years of Service or more than eighteen (18) Years of
Service.


Section 3. Severance Benefits.


(a)    If a Participant incurs a Qualifying Termination or a Change in Control
Termination and executes his or her Release Agreement and returns it to the
Company by the deadline set forth in the Release Agreement, and provided the
Participant does not revoke as permitted in the Release Agreement, Company
agrees to provide Employee with the following payments and benefits, subject to
appropriate tax withholdings, to which he or she would be entitled post lapse of
the seven (7) -day revocation period, which shall be payable and provided in
accordance with and subject to the terms of the Plan unless otherwise specified
below:




5

--------------------------------------------------------------------------------




(i) The Company shall pay the Participant as soon as reasonably feasible post
lapse of the seven (7) day revocation period, and in any event, no later than
the Payment Deadline, a lump sum severance amount equal to:


(A)    the Participant’s Monthly Compensation multiplied by the Participant’s
Years of Service; plus


(B)    the Participant’s percentage of Monthly Compensation approved under the
Company’s Short Term Incentive Plan (“Incentive Plan”) by the Board or the
Compensation Committee, as applicable, for the then-current fiscal year,
multiplied by the Participant’s Years of Service; plus


(C)    an amount equal to the Participant’s COBRA Subsidy multiplied by twelve
(12). To be eligible for a payment under this Section 3(a)(i)(C), the
Participant must be enrolled in the Company’s applicable health, dental, and
vision benefits on the date of the Separation from Service.


(ii) Subject to Section 13, the Company, at its expense, shall engage a
professional outplacement assistance firm, selected at the Company’s discretion,
to provide reasonable outplacement assistance to the Participant for a period
not to exceed fifteen (15) months following the Participant’s Termination Date.
In no event shall the Company be required to expend more than Fifteen Thousand
Dollars ($15,000) for such outplacement assistance for the Participant.


(iii) The Participant shall be entitled to a pro-rata award of any award payable
under the Incentive Plan based upon the Participant’s actual performance and the
attainment of goals established under the Incentive Plan as determined by the
Board in its sole discretion. Such pro-rata award shall be payable at the time
such awards are payable under the Incentive Plan. The pro-rata portion shall be
based on the number of days preceding the Termination Date in the performance
period during which the Termination Date occurs, divided by 365.


(b)    A Participant who receives any payments and other benefits under this
Section 3 shall not be eligible for any severance-related payments or benefits
under any employment-related agreement or plan, policy or program of the
Company. The payments and other benefits under this Section 3 shall offset any
amounts due under the Worker Adjustment Retraining Notification Act of 1988 or
any similar statute or regulation.


Section 4. Equity Awards.
    
The following provisions apply to awards granted before March 5, 2013 under
HRB’s 2003 Long-Term Executive Compensation, HRB’s 2013 Long Term Incentive
Plan, or any predecessor plan. Awards granted under HRB’s 2013 Long Term
Incentive Plan, HRB’s 2018 Long Term Incentive Plan, or any successor plan, on
or after March 5, 2013, vest and shall be exercisable as provided in the
applicable award agreement.


(a)    Qualifying Termination


In the event a Participant incurs a Qualifying Termination: with respect to any
stock options outstanding as of the Termination Date, the Participant may
exercise such options until the earlier of: (a) twelve (12) months following the
Participant’s Termination Date and (b) the last day the options would have been
exercisable if the Participant had not incurred a Separation from Service.


6

--------------------------------------------------------------------------------






(b)    Change in Control Termination


In the event a Participant incurs a Change in Control Termination: with respect
to any stock options outstanding as of the Termination Date, the Participant may
exercise such options, to the extent vested, until the earlier of: (a) twelve
(12) months following the Participant’s Termination Date and (b) the last day
the options would have been exercisable if the Participant had not incurred a
Separation from Service.


Section 5. Repayment; Clawback.


Notwithstanding any provision in this Plan to the contrary, if (i) the Company
is required to restate any of its financial statements filed with the Securities
and Exchange Commission, other than restatements due solely to factors external
to the Company such as a change in accounting principles or a change in
securities laws or regulations with retroactive effect or (ii) the Participant
violates the provisions of any confidentiality, non-competition,
non-solicitation or similar agreement or policy, then the Board may recover or
require reimbursement of all severance, equity compensation awards (including
profits from the sale of Company stock acquired pursuant to such awards) and/or
other payments or benefits made to the Participant under this Plan. In
exercising its discretion to recover or require reimbursement of any amounts as
a result of any restatement pursuant to clause (i) above, the Board may
consider, among other relevant factors, the level of the Participant’s
responsibility or influence, as well as the level of others’ responsibility or
influence, over the judgments or actions that gave rise to the restatement.


Section 6. Other Payments.


Upon any Separation from Service entitling the Participant to payments under
this Plan, the Participant shall receive all accrued but unpaid salary and all
benefits accrued and payable under any plans, policies and programs of the
Company, except for benefits payable under any other severance plan, policy or
arrangement of the Company.


Section 7. Enforcement.


If a Participant incurs any expenses associated with the successful enforcement
of his or her rights under this Plan by arbitration, litigation or other legal
action, then the Company shall pay the Participant on demand of all reasonable
expenses (including attorneys’ fees and legal expenses) incurred by the
Participant in enforcing such rights under this Plan. The Participant shall
notify the Company of the expenses for which the Participant demands
reimbursement within sixty (60) days after the Participant receives an invoice
for such expenses, but in no case before a court, arbitrator, mediator or other
judicial panel rules in favor of the Participant with respect to the dispute
giving rise to such expenses, and the Company shall pay the reimbursement amount
within fifteen (15) days after receipt of such notice, subject to Section 13.
For purposes of clarity, the Company shall have no obligation to reimburse the
Participant for any expenses incurred by such Participant if any court,
arbitrator, mediator or other judicial panel rules in favor of the Company with
respect to the dispute giving rise to such expenses.


Section 8. No Mitigation.


A Participant shall not be required to mitigate the amount of any payment or
benefit provided for in this Plan by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for herein be reduced by any
compensation earned by other employment or otherwise.




7

--------------------------------------------------------------------------------




Section 9. Nonexclusivity of Rights.


Nothing in this Plan shall prevent or limit a Participant’s continued or future
participation in or rights under any benefit, bonus, incentive or other plan or
program provided by the Company and for which the Participant may qualify,
except as provided in this Plan.


Section 10. No Set Off.


The Company’s obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Participant or others.


Section 11. Taxation.


(a) To the extent applicable, this Plan shall be construed and administered
consistently with Code Section 409A and the regulations and guidance issued
thereunder (“Section 409A”). For purposes of determining whether any payment
made pursuant to this Plan results in a “deferral of compensation” within the
meaning of Treasury Regulation 1.409A-1(b), the Company shall maximize the
exemptions described in such section, as applicable. Any reference to a
“termination of employment” or similar term or phrase shall be interpreted as a
“separation from service” within the meaning of Section 409A. If any deferred
compensation payment is payable while a Participant is a “specified employee”
under Section 409A, and payment is due because of separation from service for
any reason other than death, then payment of such amount shall be delayed for a
period of six months and paid in a lump sum on the first payroll payment date
following the earlier of the expiration of such six-month period or the
Participant’s death. To the extent any payments under this Plan are made in
installments, each installment shall be deemed a separate payment for purposes
of Section 409A and the regulations issued thereunder. A Participant or his or
her beneficiary, as applicable, shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on such Participant
or his or her beneficiary in connection with any payments to the Participant or
his or her beneficiary pursuant to this Plan, including but not limited to any
taxes, interest and penalties under Section 409A, and the Company shall have no
obligation to indemnify or otherwise hold a Participant or his or her
beneficiary harmless from any and all of such taxes and penalties.


(b)     All payments and other benefits received by the Participant under this
Plan shall be subject to all requirements of the law with regard to tax
withholding and reporting and filing requirements, and the Company shall use its
best efforts to satisfy promptly all such requirements.


Section 12. Section 280G Change in Control Payment.


(a)     In the event that it is determined that any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of a Participant, whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise
(the “Change in Control Payment”), would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, then the Company shall
pay to the Participant whichever of the following gives the Participant the
highest net after-tax amount (after taking into account all applicable federal,
state, local and security taxes): (1) the Change in Control Payment, or (2) the
amount that would not result in the imposition of excise tax on the Participant
under Code Section 4999. Any required reduction in the Change in Control Payment
pursuant to the foregoing shall be accomplished solely by reducing the lump sum
severance payment payable pursuant to Section 3(a)(i) of this Plan.




8

--------------------------------------------------------------------------------




(b)     All determinations to be made under this Section 12 shall be made by an
independent registered public accounting firm selected by the Company
immediately prior to the Change in Control (the “Accounting Firm”), which shall
provide its determinations and any supporting calculations both to the Company
and the Participant within ten (10) days of the Change in Control. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Participant. All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Section 12 shall be borne solely by the
Company.


Section 13. Reimbursements.
 
Any reimbursements or in-kind benefits to be provided pursuant to this Plan
(including, but not limited to under Section 3(a)(ii)) that are taxable to the
Participant shall be subject to the following restrictions: (a) each
reimbursement must be paid no later than the last day of the calendar year
following the calendar year during which the expense was incurred or tax was
remitted, as the case may be; (b) the amount of expenses or taxes eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses or taxes eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (c) the period during which any
reimbursement may be paid or in-kind benefit may be provided shall end ten (10)
years after termination of this Plan; and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


Section 14. Term.


This Plan is effective as of the Initial Effective Date and shall continue with
respect to a Participant until the earliest of: (a) the Participant’s Separation
from Service, or (b) the date the Participant enters into a written separation
agreement with the Company.


Section 15. Successor Company.
 
The Company shall require any successor or successors (whether direct or
indirect, by purchase, merger or otherwise) to all or substantially all of the
business or assets of the Company to acknowledge expressly that this Plan is
binding upon and enforceable against the Company in accordance with the terms
hereof, and to become jointly and severally obligated with the Company to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession or successions had taken
place.


Section 16. Notice.


All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
delivered personally or mailed by registered or certified mail, return receipt
requested, or by overnight express courier service, as follows:


If to the Company, to:
H&R Block, Inc.
One H&R Block Way
Kansas City, MO 64105
Attention: Corporate Secretary




9

--------------------------------------------------------------------------------




If to the Participant, to the most recent address provided by the Participant to
the Company for payroll purposes, or to such other address as the Company or the
Participant, as the case may be, shall designate by notice to the other party
hereto in the manner specified in this Section 16; provided, however, that if no
such notice is given by the Company following a Change in Control, notice at the
last address of the Company or any successor shall be deemed sufficient for the
purposes hereof. Any such notice shall be deemed delivered and effective when
received in the case of personal delivery, five (5) days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.
Section 17. Amendment.
This Plan may be amended at any time by the Board with respect to all or some of
the Participants, provided that any such amendment may not decrease or restrict
a Participant’s rights under this Plan without his or her consent.
Section 18. Administration.
The Plan shall be administered by the Board or by a committee of two or more
members of the Board of Directors appointed by the Board which shall have the
exclusive discretion and authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
decide or resolve any and all questions that may arise in connection with the
Plan. To the extent the Board appoints a committee, any reference herein
regarding the Board’s administration of the Plan shall be construed to apply to
such committee. As of the date this amendment and restatement is effective, the
Board hereby appoints the compensation committee of the Board of Directors as
administrators of the Plan (the “Compensation Committee”).
Any decision or action of the Board with respect to any question arising out of
or in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan. In the
administration of this Plan, the Board (or its appointed committee) may employ
agents and delegate to them such administrative duties as the Board deems
appropriate (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Company. The
Company may pay a Participant cash in lieu of the outplacement assistance
described in Section 3(a)(ii), if determined to be desirable under the
circumstances by the Company’s Chief Executive Officer, or, in the event the
Chief Executive Officer is receiving the benefits, the Compensation Committee.
Except with respect to officers who are designated as executive officers by the
Company’s Board of Directors under Section 16 of the Securities Act of 1934, the
Board (or its appointed committee) may delegate to one or more executive
officers the authority, duties and responsibilities relating to the Company’s
rights to prevent, enforce or remedy affirmative or restrictive covenants
contained either in this Plan or in a Participant’s Release Agreement, including
the authority for such executive officer(s) to further delegate such authority,
duties and responsibilities to any other individual or entity, whether or not
such person or entity is employed by, an officer of, or affiliated with the
Company.
Section 19. No Right to Continued Employment.


Nothing in this Plan shall be construed as giving the Participant any right to
be retained in the employ of the Company.




10

--------------------------------------------------------------------------------




Section 20. Claims Procedure.


Any Participant may deliver to the Board a written claim for a determination
with respect to the amounts distributable to such Participant from the Plan. If
such a claim relates to the contents of a notice received by the Participant,
the claim must be made within sixty (60) days after such notice was received by
the Participant. The claim must state with particularity the determination
desired by the Participant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred.


The Board shall consider a Participant’s claim within seventy-five (75) days
(unless special circumstances require additional time), and shall notify the
Participant in writing: (i) that the Participant’s requested determination has
been made, and that the claim has been allowed in full; or (ii) that the Board
has reached a conclusion contrary, in whole or in part, to the Participant’s
requested determination. Such notice must set forth in a manner calculated to be
understood by the Participant and include the following information:


(a)    the specific reason(s) for the denial of the claim, or any part of it;


(b)    specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;


(c)    a description of any additional material or information necessary for the
Participant to perfect the claim, and an explanation of why such material or
information is necessary; and


(d)    an explanation of the claim review procedure set forth below.


Within sixty (60) days after receiving a notice from the Board that a claim has
been denied, in whole or in part, a Participant (or the Participant’s duly
authorized representative) may file with the Board a written request for a
review of the denial of the claim. Thereafter, but not later than thirty (30)
days after the review procedure began, the Participant (or the Participant’s
duly authorized representative):


(i)
may review pertinent documents;



(ii)
may submit written comments or other documents; and/or



(iii)
may request a hearing, which the Board, in its sole discretion, may grant.



The Board shall render its decision on review promptly, and not later than sixty
(60) days after the filing of a written request for review of the denial, unless
a hearing is held or other special circumstances require additional time, in
which case the Board’s decision must be rendered within 120 days after such
date. Such decision must be written in a manner calculated to be understood by
the Participant, and it must contain:


(x)    specific reasons for the decision;


(y)    specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and


(z)    such other matters as the Board deems relevant.




11

--------------------------------------------------------------------------------




A Participant’s compliance with the foregoing provisions of this Section 20 is a
mandatory prerequisite to a Participant’s right to commence any legal action
with respect to any claim for benefits under this Plan. Service of legal process
shall be made to: H&R Block Management, LLC, Attention: General Counsel, One H&R
Block Way, Kansas City, Missouri 64105.


Section 21. Governing Law.


This Plan shall be governed by and interpreted under the laws of the State of
Missouri without giving effect to any conflict of laws provisions. Any legal
action or proceeding with respect with this Plan shall be brought exclusively in
the courts of the State of Missouri without regard to any conflicts of law.


Section 22. Successors and Assigns.


All of the terms and provisions of this Plan shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, representatives,
successors and assigns of the parties hereto, except that the duties and
responsibilities of the Participant and the Company hereunder shall not be
assignable in whole or in part.


Section 23. Severability.


If any provision of this Plan or application thereof to anyone or under any
circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Plan which can be given effect without the invalid or
unenforceable provision or application.


Section 24. Remedies Cumulative; No Waiver.
 
No right conferred upon the Participant by this Plan is intended to be exclusive
of any other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity. No delay or omission by the
Participant in exercising any right, remedy or power hereunder or existing at
law or in equity shall be construed as a waiver thereof.


Section 25. Headings.
 
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


Section 26. Statement of ERISA Rights.


In accordance with ERISA, each Participant shall be entitled to:


(a)    Examine, without charge (by contacting the Plan Administrator) all Plan
documents and copies of all documents governing the Plan and a copy of the
latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration;
(b)    Obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable fee may be charged for
these copies;


12

--------------------------------------------------------------------------------




(c)    Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required to furnish each Participant with a copy of this
summary annual report; and
(d)    Obtain a statement showing the Participant’s account balance (if any).
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the persons who are responsible for the operation of the Plan. The persons who
operate the Plan are called “fiduciaries” and have a duty to operate the Plan
prudently and in the interest of Plan Participants and beneficiaries. No one,
including the employer, may fire a Participant or otherwise discriminate against
the Participant in any way to prevent the Participant from obtaining a benefit
or exercising his or her rights under ERISA. If a claim for a benefit is denied
in whole or in part the Participant must receive a written explanation of the
reason for the denial. The Participant has the right to have the Plan
Administrator review and reconsider the claim.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests any of the materials listed above from
the Plan Administrator and does not receive them within 30 days, the Participant
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay up to $110 a day until the
Participant receives the materials, unless the materials were not provided
because of reasons beyond the control of the Plan Administrator.
If a claim for benefits is denied or ignored, either in whole or in part, the
Participant may file suit in a state or federal court. In the event that Plan
fiduciaries misuse the Plan’s funds, or if the Participant is discriminated
against for asserting his or her rights, the Participant may seek assistance
from the U.S. Department of Labor, or file suit in a federal court. The court
will decide who should pay court costs and legal fees. If a Participant is
successful the court may order the person have sued to pay these costs and fees.
But if the Participant loses, the court may order the Participant to pay these
costs and fees if, for example, it finds the claim is frivolous.
Any questions concerning the Plan should be directed to the Plan Administrator.
Additional information about this statement or a Participant’s rights under
ERISA may be obtained from the nearest Office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. A Participant may also obtain certain publications about
his or her rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.






[The remainder of this page is intentionally left blank]


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Plan this November 7, 2019.
The H&R Block Executive Severance Plan was initially adopted by HRB effective as
of May 12, 2009. This amendment and restatement is effective November 7, 2019.


H&R BLOCK, INC.


            
By: /s/ Tiffany S. Monroe        
Tiffany S. Monroe


Title: Chief People Officer












14

--------------------------------------------------------------------------------





EXHIBIT A
SEVERANCE AND RELEASE AGREEMENT
[EMPLOYEE] (“Employee”) and [EMPLOYING ENTITY], its parents, subsidiaries,
affiliates, and assigns (collectively, “Company”) enter into this Severance and
Release Agreement (“Release Agreement”) under the terms and conditions recited
below.
I.    Recitations
A.    Employee is currently employed as [TITLE]. Due to changing business needs,
Employee has been notified and Employee has agreed that [his/her] employment
will end on [TERM DATE] (the “Termination Date”).
B.    Employee and Company wish to enter into a full and final settlement of all
issues and matters that exist between them, which include, but are not limited
to, any issues and matters that may have arisen out of Employee’s employment
with or separation from Company.
C.    Employee specifically acknowledges that Company has advised [him/her] to
seek [his/her] own personal legal counsel prior to signing this Release
Agreement.
D.    In exchange for the mutual promises of Employee and Company set forth in
this Release Agreement, Employee and Company agree to the terms and conditions
set forth below.
II.    Basic Terms of the Release Agreement
A.The parties agree to treat Employee’s separation from employment as a
Qualifying Termination, but not a Change in Control Termination, as defined in
the H&R Block, Inc. Executive Severance Plan applicable to Employee (the
“Plan”), a copy of which is attached to this Release Agreement as Exhibit A.
Accordingly, following the Company’s receipt of a fully executed copy of this
Release Agreement, and provided that Employee does not revoke as permitted in
section III(A) below, Company agrees to provide Employee with the following
payments and benefits to which [he/she] would be entitled, subject to
appropriate tax withholdings and post lapse of the seven-day revocation period,
which shall be payable and provided in accordance with and subject to the terms
of the Plan unless otherwise specified below:
1.    Severance Payment. As soon as reasonably feasible post lapse of the
seven-day revocation period and in any event no later than sixty (60) days
following the Termination Date (the “Payment Deadline”), Company will pay
Employee a lump sum payment in the amount of $[insert amount], less applicable
tax withholdings. This severance payment consists of the sum of the following
components:
(a)Employee’s Monthly Compensation multiplied by the applicable Years of
Service, which is equal to $[insert amount];
(b)The Employee’s percentage of Monthly Compensation approved under the
Company’s Short Term Incentive (“STI”) Plan by the Board or the Compensation
Committee, as applicable, for the current fiscal year multiplied by the
applicable Years of Service, which is equal to $[insert amount]; and
(c)A COBRA subsidy equal to the Company’s regular monthly premium, if any, paid
toward the Employee’s health and welfare benefits as of Employee’s last day
worked multiplied by twelve (12) months, which is equal to $[insert amount]
2.    Outplacement Services. Company will pay directly to a professional
outplacement assistance firm, selected at the Company’s discretion, to obtain
reasonable outplacement assistance to be provided to Employee until the earlier
to occur of (a) the date Employee obtains other employment; or (b) fifteen (15)
months following the Termination Date. In no event shall the Company be required
to expend more than Fifteen Thousand Dollars ($15,000) for such outplacement
assistance for the Participant.


Exhibit A - Page 15

--------------------------------------------------------------------------------




3.    Short-Term Incentive Payment. Company will pay Employee a pro-rata award
of any award payable under any STI Plan for fiscal year [insert applicable year]
based upon Employee’s actual performance and the Company’s attainment of goals
established under the STI Plan as determined by the Compensation Committee of
the H&R Block, Inc. Board of Directors in its sole discretion. Such pro-rata
award, if any, shall be payable less applicable tax withholdings and in
accordance with the Company’s short-term incentive process and subject to the
terms and conditions of any applicable STI Plan. Company will pay Employee any
short-term incentive award due [him/her] at the time such awards are generally
payable under the applicable STI Plan to other participants.
4.    Stock Options. With respect to those portions of any incentive stock
options (“ISO”) and nonqualified stock options (“NQSO”) to purchase shares of
H&R Block, Inc.’s common stock granted to Employee before March 5, 2013 and that
are outstanding as of the Termination Date, Employee shall have until the
earlier of (a) twelve (12) months following the Termination Date; or (b) the
last day the options would have been exercisable if Employee had not incurred a
separation from service to exercise such options. Any ISO and NQSO that were
granted on or after March 5, 2013 shall vest and be exercisable as provided in
the applicable award agreement. A list of the stock options vested as of the
Termination Date and that shall be forfeited on the Termination Date is attached
as Exhibit B.
5.    Performance Awards. Any outstanding and unvested equity-based performance
awards, including any unvested performance share units and market stock units,
granted to Employee shall vest as provided in the applicable award agreement. A
list of the performance awards outstanding as of the Termination Date and that
shall be forfeited on the Termination Date is attached as Exhibit C.
6.    Restricted Shares and Restricted Share Units. Any outstanding and unvested
restricted shares or restricted share units granted to Employee shall vest as
provided in the applicable award agreement. A list of the Restricted Shares and
Restricted Share Units outstanding as of the Termination Date and that shall be
forfeited on the Termination Date is attached as Exhibit D.
B.    Employee agrees to the following:
1.    Release of Claims. Employee agrees to and hereby does release and forever
discharge Company, and each and every one of its component, predecessor and
successor companies, and their respective past and present agents, officers,
executives, employees, attorneys, and directors (collectively the “Released
Parties”) from any and all matters, claims, charges, demands, damages, causes of
action, debts, liabilities, controversies, claims for attorneys’ fees,
judgments, and suits of every kind and nature whatsoever, foreseen or
unforeseen, known or unknown, which have arisen between Employee and the
Released Parties up to the date Employee signs this Release Agreement, all as
more fully set forth in sections IV(A) through (E) below.
2.    Confidential Information. Employee agrees that [he/she] will not, without
the prior written consent of Company, directly or indirectly use for the benefit
of any person or entity other than Company, or make known, divulge or
communicate to any person, firm, corporation or other entity, any confidential
or proprietary information, knowledge or trade secrets acquired, developed or
learned of by Employee during [his/her] employment with Company. Employee shall
not retain after the Termination Date, any document, record, paper, disk, tape
or compilation of information relating to any such confidential information.
3.    Return of Company Property. Employee shall return to Company by the
Termination Date, any and all things in [his/her] possession or control relating
to Company, including but not limited to any equipment issued to Employee, all
correspondence, reports, contracts, financial or budget information, personnel
or labor relations files, office keys, manuals, and all similar materials not
specifically listed here. Employee further agrees that as of the Termination
Date [he/she] will have no outstanding balance on [his/her] corporate credit
card for which appropriate travel and expense accounting has not been submitted.


Exhibit A - Page 15

--------------------------------------------------------------------------------




4.    Legal Hold.  To the extent Employee has received a Preservation
Notice/Legal Hold from the Legal Department, Employee shall take all necessary
steps to preserve information related in any way to the Preservation
Notice/Legal Hold in its original format and location and will not modify,
delete or destroy such information.  Employee will notify the Legal Department
of the nature and location of any and all such information.
5.    Confidentiality & Restrictive Covenant Agreement. Employee acknowledges
that [he/she] entered into a Confidentiality & Restrictive Covenant Agreement
with the Company (the “Confidentiality Agreement”), which is attached as Exhibit
E. Employee agrees that [he/she] is bound by the provisions of the
Confidentiality Agreement and will continue, after the Termination Date, to
abide by the terms of the Confidentiality Agreement.
6.    Non-disparagement. Employee agrees [he/she] will not disparage Company or
make or solicit any comments to the media or others that may be considered
derogatory or detrimental to the good business name or reputation of Company.
7.    Employee Availability/Cooperation. Employee agrees to make
[himself/herself] reasonably available to the Company to respond to requests for
information pertaining to or relating to the Company, or any predecessor and
successor companies, or their respective past and present agents, officers,
executives, employees, attorneys, directors, and assigns. Employee also agrees
to reasonably assist and cooperate with the Company (and its outside counsel) in
connection with the defense or prosecution of any claim that may be made or
threatened against or by the Company, or in connection with any ongoing or
future investigation or dispute or claim of any kind involving the Company,
including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including preparing for and testifying in
any proceeding to the extent such claims, investigations or proceedings relate
to services performed or required to be performed by Employee, pertinent
knowledge possessed by Employee, or any act or omission by Employee. Employee
will perform all acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this section. Upon
presentment to the Company of appropriate documentation, the Company will pay
directly or reimburse Employee for the reasonable out-of-pocket expenses
incurred as a result of such cooperation.
8.    Resignation. Employee agrees that, upon the Termination Date, [he/she]
resigns from all offices, directorships, trusteeships, committee memberships,
and fiduciary capacities held with, or on behalf of, the Company, and any
benefit plans of the Company. Employee will execute the resignations attached as
Exhibit F contemporaneously with [his/her] execution of this Release Agreement,
and agrees to reasonably cooperate with the Company to execute any additional
resignations that the Company may determine to be required upon its further
review of applicable requirements to which it is subject.
III.    Acknowledgments and Additional Terms
A.    Consideration/Revocation Period. Employee shall have twenty-one (21) days
following [his/her] receipt of this Release Agreement to consider whether or not
to sign this Release Agreement. Employee acknowledges that [he/she] may revoke
[his/her] acceptance of the terms and conditions of this Release Agreement at
any time within seven (7) calendar days after the day on which [he/she]
originally returned [his/her] signed copy of the Release Agreement to the
Company. Such revocation, to be effective, must be delivered by written notice,
in a manner so the notice is received on or before the seventh day by: General
Counsel, H&R Block, Inc., One H&R Block Way, Kansas City, MO 64105. In the event
Employee does not return an executed copy of this Release Agreement to the
Company within the twenty-one (21) day period, or Employee revokes [his/her]
acceptance of the terms and conditions of this Release Agreement within the
seven (7) day period following [his/her] execution of this Release Agreement,
Employee will not be entitled to any of the payments or benefits provided under
section II(A).


Exhibit A - Page 15

--------------------------------------------------------------------------------




B.    Opportunity to Consult Personal Attorney. Employee acknowledges that
Company has advised [him/her] to seek [his/her] own legal counsel prior to
signing this Release Agreement and that [he/she] has consulted or has had the
opportunity to consult with [his/her] personal attorney prior to executing this
Release Agreement.
C.    No Admission of Liability. Employee and Company agree that nothing in this
Release Agreement is an admission by either of any wrongdoing, and that nothing
in this Release Agreement is to be construed as such by anyone.
D.    Consideration. Employee agrees that provision of the payments and benefits
set forth in section II(A) and the Plan constitute payments and benefits to
which Employee is not otherwise entitled and constitutes valuable consideration
for the promises and representations made by Employee in this Release Agreement.
E.    Choice of Law. All disputes which arise out of the interpretation and
enforcement of this Release Agreement shall be governed by the laws of the State
of Missouri without giving effect to its choice of law provisions.
F.    Entire Agreement. This Release Agreement, including Exhibits B through F
attached hereto, constitutes the entire agreement between the parties related to
the subject matters set forth in this Release Agreement. The parties acknowledge
the terms of the Plan can be terminated or changed according to the terms set
forth in the Plan. The parties acknowledge the terms of this Release Agreement
can only be changed by a written amendment to the Release Agreement signed by
both parties.
G.    No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Release
Agreement, except for those set forth in writing in this Release Agreement or in
the Plan.
H.    Separate Signatures. Separate copies of this Release Agreement shall
constitute originals which may be signed separately but which together will
constitute one single agreement.
I.    Effective Date. This Release Agreement becomes effective and binding on
the eighth calendar day following Employee’s execution of the Release Agreement
pursuant to section III(A).
J.    Severability. If any provision of this Release Agreement, including the
Plan, is held to be invalid, the remaining provisions shall remain in full force
and effect. In addition, if a court of competent jurisdiction determines the
restrictions contained in the Confidentiality Agreement attached as Exhibit E to
be invalid, illegal, or otherwise unenforceable or unreasonable in scope, the
validity, legality, and enforceability of the other provisions of this Release
Agreement shall not be affected thereby. Any such restriction(s) in the
Confidentiality Agreement determined by a court of competent jurisdiction to be
invalid, illegal, or otherwise unenforceable or unreasonable will be considered
by the Company and Employee to be amended as to the scope of protection, time
and geographic area in whatever manner, if any, is considered reasonable by that
court and, as so amended, will be enforced.
K.    Continuing Obligations. Any continuing obligations Employee has after
separation of employment pursuant to any written agreement with Company, the
Plan, or by operation of law are intended to survive this Release Agreement. The
terms of this Release Agreement add to any such obligations and are not intended
to otherwise modify them in any way.
L.    Compensation, Injuries, Leave, Ethics. Employee acknowledges that: (1)
upon receipt of a final paycheck, Employee has received all compensation due
through the Termination Date as a result of services performed for Company,
except as otherwise provided in this Release Agreement; (2) Employee has
reported to Company any and all work-related injuries incurred during
employment; (3) Company properly provided any requested leave of absence because
of Employee’s or a family member’s health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request


Exhibit A - Page 15

--------------------------------------------------------------------------------




for or taking such leave; and (4) Employee has provided the Company with written
notice of any and all concerns regarding suspected ethical and compliance issues
or violations on the part of Company.
M.    409A Representations. Company has made a good faith effort to comply with
current guidance under Section 409A of the Internal Revenue Code.
Notwithstanding the foregoing or any provision in this Release Agreement to the
contrary, Company does not warrant or promise compliance with Section 409A, and
Employee understands and agrees that [he/she] shall not have any claim against
Company with respect to Section 409A or for any good faith effort taken to
comply with Section 409A.
IV.     Release
A.    In consideration of the recitations and agreements listed above, Employee
releases, and forever discharges Company and each and every one of its
component, predecessor, and successor companies, and their respective past and
present agents, officers, executives, employees, attorneys, and directors
(collectively the “Released Parties”), from any and all matters, claims,
charges, demands, damages, causes of action, debts, liabilities, controversies,
claims for attorneys’ fees, judgments, and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen between
Employee and the Released Parties up to the date Employee signs this Release
Agreement.
B.    This release of claims includes, but is not limited to: (1) any claims
Employee may have relating to any aspect of [his/her] employment with the
Released Parties and/or the separation of that employment; (2) any breach of an
actual or implied contract of employment between Employee and the Released
Parties; (3) any claim of unjust or tortious discharge; (4) any common law claim
(including but not limited to fraud, negligence, intentional or negligent
infliction of emotional distress, negligent hiring/retention/supervision, or
defamation); (5) any claims arising under (i) the Civil Rights Act of 1866, 42
U.S.C. § 1981, (ii) the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.,
as amended by the Civil Rights Act of 1991, (iii) the Age Discrimination in
Employment Act (the “ADEA”), 29 U.S.C. §§ 621, et seq. (including but not
limited to the Older Worker Benefit Protection Act (the “OWBPA”)), (iv) the
Employee Retirement Income Security Act, 29 U.S.C. §§ 1001, et seq., (v) the
Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq., (vi) the American with
Disabilities Act, 42 U.S.C. §§ 12101, et seq., (vii) the Occupational Safety and
Health Act, 29 U.S.C. §§ 651, et. seq., and (viii) the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; (6) any applicable
state or local employment discrimination statute or ordinance; and (7) any other
federal, state, or local statutes or ordinances.
C.    Employee represents and warrants that, as of the date [he/she] signs this
Release Agreement, [he/she] has not filed or commenced any suit, claim, charge,
complaint, or other legal proceeding of any kind against the Released Parties.
D.    The above release does not waive claims: (1) for unemployment or workers’
compensation; (2) for vested rights under ERISA-covered employee benefit plans
as applicable on the date Employee signs this Release Agreement; (3) that may
arise after Employee signs this Release Agreement; or (4) which cannot be
released by private agreement.
E.    Employee agrees [he/she] waives any right to participate in any
settlement, verdict or judgment in any class, collective or multi-party action
against the Released Parties arising from conduct occurring on or before the
date Employee signs this Release Agreement, and that [he/she] waives any right
to accept anything of value or any injunctive relief associated with any such
pending or threatened class, collective or multi-party action against the
Released Parties.
V.    No Interference with Rights
Nothing in this Release Agreement or any Confidentiality & Restrictive Covenant
Agreement, including but not limited to, the release of claims, confidential
information, return of property, non-solicitation of employees, non-solicitation
of customers, non-competition, non-disparagement,


Exhibit A - Page 15

--------------------------------------------------------------------------------




availability/cooperation, agreement to arbitrate and acknowledgement provisions,
(1) limits or affects Employee’s right to challenge the validity of this Release
Agreement under the ADEA or the OWBPA; (2) prevents Employee from filing a
charge or complaint with, or from participating in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission, National
Labor Relations Board, the Securities and Exchange Commission, or any other
federal, state or local agency charged with the enforcement of any laws,
including providing documents or other information; or (3) prevents Employee
from exercising rights under Section 7 of the National Labor Relations Act to
engage in joint activity with other employees, although by signing this release
Employee is waiving rights to individual relief (including backpay, frontpay,
reinstatement or other legal or equitable relief) in any charge, complaint,
lawsuit, or other proceeding brought by Employee or on Employee’s behalf by any
third-party, except for any right Employee may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency or where otherwise prohibited. Notwithstanding Employee’s
confidentiality and non-disclosure obligations in this Release Agreement and
otherwise, Employee understands that as provided by the Federal Defend Trade
Secrets Act, Employee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret made: (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
THIS IS A RELEASE OF CLAIMS - READ CAREFULLY BEFORE SIGNING
I have read this Severance and Release Agreement. Company advised me to seek the
advice of counsel regarding the meaning and effect of this Release Agreement,
and I have had the opportunity to do so. I fully understand the terms of this
Release Agreement and I understand it is a complete and final release of any of
my claims against the Released Parties (as defined in this Release Agreement). I
sign this Release Agreement as my own free act and deed.
[EMPLOYEE NAME]


                                            
Date:                        


[EMPLOYING ENTITY]


                                            
By:    
Title:    
Date:                        








Exhibit A - Page 15

--------------------------------------------------------------------------------




EXHIBIT A




H&R BLOCK, INC. EXECUTIVE SEVERANCE PLAN




Exhibit A - Page 15

--------------------------------------------------------------------------------




EXHIBIT B




STOCK OPTIONS SUMMARY














Exhibit A - Page 15

--------------------------------------------------------------------------------




EXHIBIT C




PERFORMANCE SHARE UNITS SUMMARY








MARKET STOCK UNITS SUMMARY






Exhibit A - Page 15

--------------------------------------------------------------------------------




EXHIBIT D




RESTRICTED SHARE UNITS SUMMARY








Exhibit A - Page 15

--------------------------------------------------------------------------------




EXHIBIT E




CONFIDENTIALITY & RESTRICTIVE COVENANT AGREEMENT


Exhibit A - Page 15

--------------------------------------------------------------------------------




EXHIBIT F




RESIGNATION


To Whom It May Concern:


Effective [INSERT DATE], I hereby resign from the following officer and director
positions:


Entity Name
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







____________________________________    
[EMPLOYEE NAME]






Dated:                         
















Exhibit A - Page 15